     Case 1:15-cv-01903-DAD-JDP Document 105 Filed 06/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                              Case No. 1:15-cv-01903-DAD-JDP
12                         Plaintiff,                     ORDER REQUIRING DEFENDANTS TO
                                                          RESPOND TO PLAINTIFF’S MOTION
13             v.
                                                          ECF No. 103
14    JOHNATHAN AKANNO, et al.,
                                                          RESPONSE DUE IN 21 DAYS
15                         Defendants.
16

17

18

19            On April 10, 2020, plaintiff filed a motion for clarification, indicating that defendants’
20   new counsel have not identified themselves and were not responding to discovery requests or
21   serving him with documents. Defendants are ordered to respond within 21 days.
22

23   IT IS SO ORDERED.

24
     Dated:         May 29, 2020
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27
     No. 204.
28
